Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 contain allowable subject matter over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a video frame extraction method performed by a computing device. The independent claims identify the feature of “obtaining a timestamp of a key frame to be extracted from the key frame timestamp table based on a second sampling stride, the second sampling stride being determined according to a quantity of key frame timestamps in the key frame timestamp table and a quantity of to-be-extracted key frames; reading, according to the timestamp, frame data of the key frame; and generating, based on a hard decoding result of the frame data, a thumbnail corresponding to the key frame”. The closest prior art, Nanjunda Iyer et al disclose a conventional method and apparatus for providing summary information of a video, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nanjunda Iyer et al disclose a conventional method and apparatus for providing summary information of a video.
	Ding et al disclose a robust tracking of objects in videos.

	Dalai et al disclose audio/video playback synchronization for encoded media.
	Kusunoki et al disclose video audio recording/playback apparatus and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374.  The examiner can normally be reached on Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        August 10, 2021.